Daly, Chief Justice.
We have adopted, since the decision of Mount v. Mitchell (32 N. Y. 702), the same practice as the Court of Appeals in respect to motions for reargument, and have uniformly acted upon it since that decision was promulgated. Indeed, some such distinction had become indispensable ; for parties against whom decisions are rendered are rarely ¡satisfied, and generally hopeful that if they had another oppor*284tunity it would produce a different result. A considerable part of our business each term was the hearing of applications of this kind, and whilst there were occasionally instances, especially where we had affirmed or reversed on the argument, where something had been overlooked, or not fully brought before us, the great multitude of cases were merely repetitions of the former argument maintained, with increased persistency, without any new views or any different result being produced. Indeed, they had so increased and amounted to such a useless consumption of the time of a general term, so heavily burdened with appellate business as ours, that we were seriously considering how we could limit applications of this kind, when the rule of the Court of Appeals was promulgated, since which time we have applied that test to all motions for a reargument. This case does not come within it. The evidence in the case was reviewed and considered in the opinion delivered, and no-question decisive of the case has been pointed out that has been overlooked. We reversed this judgment upon very' full deliberation—it being, in our opinion, a peculiar case in which the ends of justice would be promoted by reversing and leaving the plaintiff, if so advised, to try the question again. It is very rarely that we disturb a finding upon a question of fact, but we bad a united and very strong impression in this case that justice had not been done. The motion for a reargument should be denied.
Robinson and Larremore, JJ., concurred.
Motion denied.